The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], note that updated status information (e.g. patent number, issue date, etc.) should be provided for parent patent application that is cited in this paragraph for clarity and completeness of description. Page 1, in paragraph [0003], first line therein, note that the recitation of “the term waveguide may refer” should be rewritten as --the term “waveguide” may refer-- for an appropriate characterization; second line therein, note that “its endpoints” should be rewritten as --endpoints thereof-- for an appropriate characterization. Page 1, in paragraph [0004], 11th line therein, note that the recitation of “called the dielectric constant (εk)” should be rewritten as --called the “dielectric constant” (εk)-- for an appropriate characterization; 12th line therein, note that the recitation of “while the term dielectric is used” should be rewritten as --while the term “dielectric” is used-- for an appropriate characterization. Page 2, in paragraph [0005], 6th line therein, it is noted that the recitation of “its surface” should be rewritten as --the surface thereof-- for an appropriate characterization. Page 2, in the heading immediately preceding paragraph [0006] and page 3, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 3), respectively at these instances for consistency with PTO guidelines. Page 3, in paragraph [0016], first line therein, note that the pronoun “they” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 4, in paragraph [0020], second line therein, it is noted that “140GHz” should be separated for grammatical clarity. Page 6, in paragraph [0026], 4th line therein, it is noted that “15800042” should be rewritten as --15/800042-- for an appropriate characterization and also note that [0033], first line therein, note that --, respectively-- should be inserted after “views” for an appropriate characterization; second & third lines therein, it is noted that --(FIGS. 2 and 3)-- should be inserted after “212” (i.e. second line therein) and note that --(FIG. 3)-- should be inserted after “214” (i.e. third line therein), respectively at these instances for an appropriate characterization. Page 8, in paragraph [0034], 5th line therein, note that --as shown in FIG. 2-- should be inserted after “rectangular waveguide” for consistency with the labeling in that drawing figure. Page 8, in paragraph [0035], first line therein, note that --(FIGS. 2 and 3)-- should be inserted after “217” for consistency with the labeling in those drawing figures; first and third lines therein, note that --(FIGS. 3 and 4)-- should be inserted after “125” (i.e. first line therein) and inserted after “120” (i.e. third line therein), respectively for consistency with the labeling in those drawing figures; third line therein, note that --as shown in FIG. 3-- should be inserted after “121, 122” for consistency with the labeling in those drawing figures; 4th line therein, note that --(FIG. 3)-- should be inserted after “213” for consistency with the labeling in those drawing figures. Page 10, in paragraph [0040], 5th line therein, it is noted that the recitation of “electromagnet field” should be rewritten as --electromagnetic field-- for an appropriate characterization. Page 10, in paragraph [0041], 4th line therein, note that --(FIG. 8A)-- should be inserted after “860” for consistency with the labeling in that drawing figure. Page 10, in paragraph [0042], second line therein, note that --(i.e. flexible ribbon)-- should be inserted after “material” for an appropriate description consistent with the labeling in FIG. 8A. Page 12, in paragraph [0051], second line therein, it is unclear whether the recitation of “1111, 1111” be rewritten as --1111, 1112-- for a correct characterization; third line therein, note that the recitation of“1170-1173” should be rewritten as -, 1171, 1172 and 1173-- for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification: FIG. 2 (220, 6mm, 8mm, 14mm); FIG. 8B (HIGH εk, LOW εk); FIG. 10, “1030”; FIG. 12 (1200, 1212).  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second cavity for enclosing the second IC as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification needs to provide a corresponding description for a second cavity that encloses a second IC, as recited in claim 15.
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2; 3-5; 6; 7-10; 11; 12-15 are respectively rejected under 35 U.S.C. 101 as claiming the same invention as that of corresponding claims 2, 3; 4-6; 14; 10-13; 1; 15, 17, 18, 16 of prior U.S. Patent No. 10886590.  This is a double patenting rejection.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee